Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2, 6, and 12-15 are pending and examined below.

Response to Arguments
3.	Applicant’s arguments filed 11/02/21 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Claiborne in view of Hammer further in view of Salahieh, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Claiborne et al. U.S. Publication No. (20150134056) in view of Hammer et al. U.S. Patent No. (11135059) further in view of Salahieh et al. U.S. Publication No. (20160135951)
Regarding Claim 2, Claiborne discloses wherein the valve locking feature (Figure 3B#101) is positioned within the valve channel (paragraph [0046] lines 8-10).
Regarding Claim 6, Claiborne discloses a system for endovascular heart valve repair, the system comprising:
a delivery catheter (Figure 4) comprising a retractable sheath (Figure 4 #304) and an inner shaft (Figure 4 #308) coaxial with the retractable sheath;
a valve assembly (Figure 5#100) disposed between the retractable sheath (Figure 5#304) and the inner shaft (Figure 5#308) in a delivery position, the valve assembly comprising:
a stent (Figure 3A#102) having a proximal end (Figure 3A#101b) and a distal end (Figure 3A#101a), the stent having an outer surface and an inner surface defining a stent lumen (Figure 3A#102 see figure to see lumen) the stent having at least one stent locking element (Figure 3B#101, sutures can be considered a locking element);
a valve having a proximal end and a distal end, the valve (Figure 3A#104) having an outer surface and an inner surface defining a valve lumen (see figure 3A to see valve lumen), the valve further comprising at least one valve leaflet within the valve lumen (Figure 3B#105, Paragraph [0045] lines 1-2), a valve body extending from the proximal end and the distal end (See figure 3A to see valve body extending from 101a toward 101b) having an outer surface (Figure 3A#104), a cuff (Figure 3A#104b) at the distal end of the valve (as can be seen in 3A the cuff is at the distal end of the valve) and defining a valve channel (paragraph [0046] lines 8-10, there is a channel between the cuff and valve body where the stent is) between the cuff an outer surface of the valve body, and at least one valve locking feature for engagement with the stent locking element (Paragraph [0046] lines 12-16); 


 	at least one cable wire (Figure 4#324) disposed between the retractable sheath (Figure 4 #304) and the inner shaft (Figure 4 #308), 
wherein, when the valve assembly is in an expanded position (Figure 3A, since the valve and stent are sutured (locked) always it would be engaged in the expanded position as well), the valve (Figure 3A#104) is moved in a proximal direction (the valve being sutured to the top of the stent means it would have to be moved in the proximal direction) towards the distal end of the stent until the valve locking feature (Paragraph [0046] lines 12-16) is engaged with the stent locking element and the distal end of the stent is positioned within the valve channel (paragraph [0046] lines 8-10).
Claiborne however does not disclose discloses wherein the at least one cable wire having a distal end connected to the valve or that and the at least one cable wire is connected to the valve locking feature. 
Hammer teaches a prosthetic valve (Figure 8G#202) the at least one cable wire (Figure 8G #284) having a distal end connected to the valve.
Salahieh teaches a heart valve where at least one cable wire (Figure 4D #50) is connected to the valve locking feature (Figure 4D #44).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate Claiborne with Hammer to have the at least one cable wire having a distal end connected to the valve in order to withdraw the prosthetic assembly proximally (Figure 8G) and furthermore in view of Salahieh to have the at least one cable wire is connected to the valve locking feature to separate from the delivery device (Paragraph [0086]). 
Regarding Claim 12, Claiborne discloses the system of claim 6, further comprising a handle assembly (Paragraph [0027] lines 2-4).
Regarding Claim 13, Claiborne discloses wherein the at least one cable wire (Figure 4#324) has a proximal end connected to the handle assembly (Paragraph [0060] lines 1-3).
Regarding Claim 14, Claiborne discloses wherein when the valve locking feature is engaged with the stent locking element, the at least one cable wire (Figure 4#324) is disconnected from the valve (Figure 3A, since the valve and stent are sutured (locked) always it would be engaged furthermore at multiple points including in the end the cable wire is disconnected).
Regarding Claim 15, Claiborne discloses wherein the at least one cable wire has a detachment point between the distal end of the at least one cable wire and the proximal end of the at least one cable wire (Paragraph [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774